Citation Nr: 1737277	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-03 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

By a decision dated in January 2015, the Board denied entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran appealed the Board's January 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Memorandum Decision, the Court reversed the Board's January 2015 decision and remanded the matter for further proceedings consistent with the Memorandum Decision.

Since the issuance of the January 2012 statement of the case, the Veteran's representative has submitted a written brief, a March 2017 affidavit from the Veteran, documents from the Social Security Administration and the Department of Transportation, VA treatment records from February to March 2017, and a May 2017 vocational assessment.  In June 2017, the Veteran's representative submitted a signed waiver of consideration of the additional evidence by the RO.

The issue of entitlement to a temporary total evaluation for a right knee replacement has been raised by the record in an April 2017 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).



FINDINGS OF FACT

1.  The Veteran's combined disability rating is at least 70 percent, and his PTSD is rated at 50 percent disabling.

2.  The Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

Analysis

The Veteran is currently service connected for major depressive disorder, generalized anxiety disorder (by history), and posttraumatic stress disorder (PTSD) (by history), rated as 50 percent disabling; ischemic heart disease, rated as 30 percent disabling; right knee degenerative joint disease with medial meniscus tear, rated as 20 percent disabling; type II diabetes mellitus, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; left knee arthritis, rated as 10 percent disabling; and defective hearing, rated as noncompensable.  The Veteran's current combined rating is 80 percent.  See February 2011 rating decision.  Accordingly, the Veteran has met the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a).

The Veteran contends he is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities, to include the effects of the medications prescribed for his service-connected disabilities.  See, e.g., March 2017 Veteran affidavit.

In an October 2002 VA audiology examination, the Veteran reported that after his military service, he worked as a machine operator for ten years, then worked as an EMS supervisor for 21 years. 

During a September 2003 VA primary care consultation, the Veteran reported he was having difficulty controlling his anger and having lots of aggression, and that even his colleagues had noticed the change.  The Veteran reported working at EMS environmental management for VA.  At the time of a September 2003 VA mental health intake consultation, the Veteran complained of lots of anger toward people and social situations, and admitted having problems at work.  The Veteran reported he was always angry, including at work, and that his colleagues, family, and friends were concerned about his anger and frustration.  At that time the Veteran reported he had completed college, and his memory and concentration were fair upon examination. 

The evidence of record includes a September 2004 VA initial PTSD examination report.  The Board notes that the occupational history included in this report indicated the Veteran had worked as a dry wall installer for his family's company beginning in his teens and until the time of that examination, except for his period of military service.  The Board finds this aspect of the report may be in error as such a work history is not corroborated by any of the other evidence of record, and the examiner referred to the Veteran by another surname later in the report.

During an October 2005 VA primary care note, the Veteran reported having no energy.  The Veteran's primary care physician stated the Veteran's fatigue was likely caused by stress related to a family situation.  In an October 2006 VA mental health clinic psychotherapy note, the Veteran reported feeling tired most of the time, and having a lot of stress in life, including working full time with a lot of overtime.  In a January 2007 VA psychotherapy note, the Veteran reported his family and employees would look to him as the person who could solve all the problems, and that could become overwhelming.

During a March 2007 VA mental disorders examination, the VA examiner noted the Veteran's current treatment included individual therapy and an anti-depressant, and that a side effect of the medication was drowsiness.  The examiner reported the Veteran's symptoms had gotten worse despite his treatment.  Upon examination, the Veteran's depressive symptoms included depressed mood, irritability, anger, decreased motivation, decreased energy, sleep problems, suicidal ideation, feelings of hopelessness, nervousness, and difficulty concentrating.  The examiner stated these symptoms were severe.  The Veteran's PTSD symptoms included excessive outbursts of anger and irritability, feeling on guard (hypervigilance), sense of emotional distance from others, and restricted range of affect, which the Veteran experienced daily.  The Veteran's anxiety symptoms included excessive anxiety over various events or activities, on edge often, restless, nervous, distractible, difficulty concentrating, easily agitated, and difficulty relaxing.  The examiner reported the Veteran's anxiety condition was chronic, and moderately severe.

Upon examination, the March 2007 VA mental disorders examiner reported the Veteran was easily distracted with a short attention span.  The Veteran's thought process was circumstantial, and his thought content included suicidal ideation, homicidal ideation, preoccupation with one or two topics, and rumination.  The examiner reported the Veteran had inappropriate behavior in that he would throw objects when angry, and would sometimes speak his mind when angry and then regret it.  The examiner stated the Veteran's impulse control was poor, noting his acts of verbal aggression.  Upon examination, the Veteran's recent and immediate memory were moderately impaired, and the examiner stated some could be due to the Veteran feeling overwhelmed.  The examiner listed the Veteran's usual occupation as a manager in Environmental Management Services, and the Veteran had been employed full time for more than 20 years.  The Veteran reported losing six weeks from work during the previous 12 months.  The examiner reported the Veteran had problems related to occupational functioning including decreased concentration, inappropriate behavior, memory loss, and poor social interaction.  Further, the examiner noted the Veteran's report of extreme difficulty managing stress, feeling overwhelmed and getting easily angered, as well as a sense of persecution at times. 

The March 2007 VA examiner reported the Veteran's diagnosed major depressive disorder, generalized anxiety disorder (by history), and PTSD (by history) caused deficiencies in his judgment in that he was easily agitated and became verbally aggressive, and then regretted it, as well as sometimes throwing things.  The examiner further stated the Veteran's diagnoses caused deficiencies in work because of the judgment deficiencies, and that he did not trust others, and was easily angered when people would not do what he thought they needed to do.  The Veteran further had persistent frustration with workers he supervised not doing what he believed they should do.  The Veteran reported anger outbursts at work where he said things he would regret, and had thrown objects.  The Veteran had difficulty with impulse control when angry.  The examiner further stated this, along with persistent negative thinking and pessimism, caused reduced reliability and productivity.

A May 2007 VA primary care note indicated the Veteran was hospitalized for an acute myocardial infarction, and was diagnosed with coronary artery disease.  An August 2007 addendum to an August 2007 VA primary care note indicated the Veteran's private cardiologist had cleared the Veteran to return to work the end of July 2007.  An August 2007 VA mental health note included the Veteran's reported that he was doing well since his heart attack, and that he would be returning to work later that month.  The therapist noted they discussed the Veteran's experiences surrounding his myocardial infarction, his family, his work, and how to take on less stress.

In August 2007, a VA orthopedic surgery note indicated the Veteran's right knee pain was unresponsive to conservative treatment and his activity-related pain interfered with his activities of daily living.  The Veteran began receiving injections of Hyalgan in his right knee.  Subsequent VA orthopedic surgery notes indicate the Veteran also received Hyalgan injections to his left knee.  See, e.g., November 2007 VA orthopedic note.

In a September 2007 VA psychotherapy note, the Veteran reported he had returned to work, but work was extremely stressful.  The Veteran reported he was thinking about retirement, and he was unable to do many of the things he was used to doing. 

Upon an October 2007 VA cardiology consultation, the physician noted the Veteran had coronary artery disease and diabetes, with a long history of smoking, and his coronary artery disease was not expected to improve, but was hoped to stabilize with medication management.  Further, the Veteran's three bare metal stents were noted, with two overlapping, and that it was entirely possible the Veteran would have recurrent angina with restenosis of the coronary arteries.  The Veteran's myocardial infarction was noted to be irreversible, and that the Veteran was at increased risk for future myocardial infarctions.  The physician further noted the Veteran's anxiety and depression would have a fluctuating course.  Finally the physician noted the Veteran's arthritis of the knees was irreversible and expected to progress, and his diabetes had improved with treatment, but he was expected to need therapy indefinitely.

Following a December 2007 VA diabetes examination, the examiner reported fatigue as a cardiac symptom related to the Veteran's diabetes.  The examiner further stated that the effects of the Veteran's diabetes on his occupational activities were decreased concentration and weakness or fatigue.

In January 2008, the Veteran was admitted to the VA Medical Center (VAMC) with complaints of a midepigastric force or pressure that he felt to his back.  It was noted the Veteran was a supervisor and had a stressful work day, and felt that might be contributing to his symptoms.  The Veteran reported he did not want to go home without ruling out another heart attack.  The chest pain was determined to be noncardiac in origin.

In a January 2008 VA primary care visit, the Veteran's treating primary care physician, Dr. M.A.B., noted the Veteran requested assistance with his request for early retirement, as he reported he was not able to do his job at VA due to persistent fatigue since his myocardial infarction.  The Veteran reported his energy level was constantly low, and any physical exertion had become difficult.  

In a January 2008 letter, Dr. M.A.B. noted the Veteran had been his patient since 2005.  Dr. M.A.B. stated the Veteran's April 2007 myocardial infarction and the resulting medications to treat it had left him with persistent fatigue.  He noted the Veteran also has a meniscal tear and osteoarthritis of the right knee, and was recently diagnosed with diabetes and started on medication.  He also noted the Veteran was closely followed by the VA mental health clinic for PTSD and generalized anxiety disorder, both of which had worsened since his myocardial infarction.  Dr. M.A.B. opined, "In summary, I do not feel that [the Veteran] is able to [] perform the duties of his job due to persistent fatigue, symptoms of post-traumatic stress disorder and anxiety, and knee pain."

Upon a February 2008 VA mental health medication management visit, the Veteran reported he was trying to complete his paperwork for a disability retirement related to his severe heart disease, but that human resources was asking for more and more paperwork.  The Veteran reported he had no energy, little motivation, decreased memory, and was more withdrawn.  The Veteran reported family stressors, and that his job was stressful.  It was further noted that the Veteran was no longer working out, but walking on a treadmill daily.

During an August 2008 VA joints examination, the VA examiner noted the Veteran's report that his knees had bothered him since he left active duty service, including while working a factory job where he reported wearing knee braces to get through the day.  The Veteran reported he avoided steps because of pain, and that his right knee required a brace and he would only walk on flat surfaces.  At that time the examiner reported the Veteran was able to stand for 15 to 30 minutes, he was able to walk more than a quarter mile but less than a mile, and he had an antalgic gait upon examination.  The Veteran was still employed full time and reported losing time from work following his heart attack and due to his diabetes.  The examiner stated the Veteran's right knee had significant effects on his usual occupation, including decreased mobility, problems with lifting and carrying, and pain, and that as a result the Veteran was assigned different duties.

As of November 2008 the Veteran's primary care physician noted the Veteran's report that he was still having fatigue and lack of pleasure and interest.  The Veteran denied chest pain, but reported some shortness of breath.  Dr. M.A.B. stated the Veteran's fatigue was likely secondary to his depression, and likely that his medications and coronary artery disease contributed to the fatigue.

A June 2009 VA psychotherapy note indicated the Veteran had ongoing concerns about his low energy level, difficulty with isolating, as well as some depression.  The Veteran also indicated ongoing issues with thoughts about the pros and cons of retiring.  In July 2009 the Veteran reported to his therapist that he was tired, noting rotating weekends at work requiring seven-to-eight day stretches of working.  In August 2009 the Veteran reported upon his VA mental health visit that he continued to have problems with low motivation and feelings of depression, and that he was considering retirement but was unsure because he was worried he might just stay at home and do nothing if he retired. 

An August 2009 VA cardiology consultation indicated the Veteran was clinically stable at that time, and medication management and risk factor modification were to be continued.  In December 2009 the Veteran reported to his primary care physician that he was still having fatigue and lack of motivation, which his physician stated was likely due to his mental health conditions.  The Veteran also reported knee pain, and that the injections helped, so more were ordered. 

In May 2010, the Veteran reported upon his VA mental health visit that he planned to retire in August 2010, noting he was "burnt out" with work.  Upon his July 2010 mental health clinic visit he reported mixed emotions regarding retirement, but that he was mostly glad.  He also reported he still had low energy.  In October 2010, the Veteran reported to his primary care physician that he would experience low blood sugar at times if he did not eat regularly, or if he was working outside in the heat.  The Veteran reported that following retirement his mood was better than it had been in a long time, though he reported noticing some memory problems in the previous six months.

In September 2010, the Veteran filed the current claim for TDIU.  The Veteran reported his service-connected mental disorder, heart, and diabetes prevent him from securing or following any substantially gainful employment.  The Veteran reported he last worked, and became too disabled to work, on August 31, 2010, and that he left his job as a supervisor at the VAMC because of his disability.  The Veteran reported a college education, but no further education or training.  See September 2010 VA Form 21-8940.

In November 2010, the Veteran's supervisor at the VAMC indicated the Veteran had worked there from August 1981 to August 2010.  The Veteran worked full time as a housekeeping aid supervisor, without concession by reason of his age or disability.  The supervisor stated the Veteran last worked on August 31, 2010, at which time he stopped working due to voluntary retirement.

In December 2010, the Veteran was afforded a VA audiology examination.  He reported that he retired in August 2010, stating he suffered a heart attack in April 2005 [sic] and the constant fatigue and stress from his job finally forced him to retire.  The examiner noted the Veteran's complaint of difficulty understanding speech, especially with background noise or without a clear view of the speaker's face.  The examiner stated that test results indicated that the Veteran should be able to effectively communicate in most quiet listening situations, as the speech discrimination scores indicated that the current hearing loss would likely create difficulties in situations where the Veteran had to communicate in a noisy environment.  However, the examiner opined that the hearing loss does not preclude the Veteran from working in other types of physical or sedentary types of employment that do not require acute listening skills, and the hearing loss should have minimal impact on his ability to work.  Regarding the Veteran's tinnitus, the examiner opined that it should not create any functional limitations in an occupational environment.

The Veteran was also afforded a VA general medical examination in December 2010.  The examiner noted that the Veteran retired due to age or duration of work and medical (physical) reasons.  The Veteran reported that he felt stressed and feared further cardiac events.  Regarding the diabetes mellitus, the examiner stated it had been stable since its onset, but noted the Veteran's reports he has episodes of hypoglycemia resolved with eating or drinking something one-to-two times per month.  Further, the examiner noted the Veteran's report of experiencing periodic diarrhea as a side of effect of his current diabetes medication.  Upon examination the VA examiner reported the Veteran had peripheral neuropathy to the toes on his left foot, and decreased sensation to light touch on the right inner thigh.  The December 2010 VA examiner opined the Veteran's diabetes mellitus would have a mild impact on his ability to perform physical employment due to hypoglycemia with an inadequate dietary regimen, but no impact on his ability to perform sedentary employment due to hypoglycemic episodes as a dietary regimen would be more easily controlled with sedentary employment.
Regarding the right knee degenerative joint disease and left knee arthritis, the December 2010 VA general medical examiner noted the Veteran's reports of pain worse in the right knee than the left, but no pain unless he stepped wrong or overused the knees.  The Veteran reported difficulty kneeling and squatting, and that he avoided stairs due to pain and ladders due to his right knee instability.  The Veteran reported good results from his past injection treatments.  The VA examiner reported the Veteran's joint symptoms included pain, stiffness, limited motion, instability, and swelling, with the bilateral knees having pain, popping/cracking, and stiffness.  The examiner reported the right knee gave way and had intermittent swelling, and the Veteran wore a right knee brace.  The Veteran reported flare-ups of his knees due to overuse, climbing, or bending on the knees, alleviated by rest and decreased use.  The Veteran reported experiencing flare-ups weekly for hours, of moderate severity, stating he had to sit down and rest until the pain subsided.  

The December 2010 VA examiner opined that the Veteran's degenerative joint disease of the right knee with medial meniscus tear and left knee arthritis caused decreased mobility, problems with lifting and carrying, and pain.  Other problems included difficulty using stairs, stooping, lifting, climbing, performing outdoor chores, and certain types of exercise.  The examiner opined that the right knee conditions would have a moderate-to-severe impact on his ability to perform physical employment due to decreased range of motion, instability, and pain, and the left knee arthritis would have a mild-to-moderate impact on his ability to perform physical employment due to decreased range of motion and pain.  The VA examiner opined the bilateral knee disabilities would have no impact on the Veteran's ability to perform sedentary employment because the Veteran was symptomatic with activity.

The Veteran was also afforded a VA heart examination in December 2010.  Upon the examination the Veteran denied any chest pain, but reported fatigue and shortness of breath, though the examiner noted the Veteran continued to smoke.  The Veteran reported a side effect of his heart medication was fatigue.  The VA examiner noted the Veteran had dyspnea onset on moderate exertion, and that continuous medication is required for the Veteran's heart disability.  The Veteran again reported that he had to retire because he felt stressed and feared further cardiac events.  The VA examiner opined that the effects on the Veteran's occupational activities due to his ischemic heart disease were lack of stamina and weakness or fatigue.  The examiner stated that the fatigue and lack of stamina required the Veteran to pace his activities such as chores and exercise.  The December 2010 VA examiner opined that the ischemic heart disease would have a mild-to-moderate impact on the Veteran's ability to perform physical employment due to fatigue and lack of stamina, but no impact on his ability to perform sedentary employment because his symptoms were related to activity.

In December 2010 the Veteran was also afforded a VA examination regarding his service-connected major depressive disorder, generalized anxiety disorder, and PTSD.  The VA examiner noted the Veteran's current treatment included prescribed anti-depressant and anti-anxiety medications, and the Veteran reported side effects of drowsiness and fatigue.  The Veteran described mostly solitary leisure pursuits, including gardening, watching television, and reading.  Upon examination, the Veteran's mood was depressed, but his attention was intact, his thought process and content unremarkable, and though he was a little slow during the memory tests the examiner reported no memory problems were noted upon examination.  The Veteran reported he previously had a very bad temper, but that he never assaulted anyone, just had thoughts of doing so, including occasional thoughts of harming people that he perceived as doing bad things to others.  He also reported verbal arguments on occasion but that he had better control of his temper than years ago.  The Veteran also reported occasional thoughts of suicide but no plans.  The examiner reported the Veteran's impulse control as fair.  The December 2010 VA examiner stated the Veteran's PTSD symptoms included markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, difficulty concentrating, hypervigilence, and exaggerated startle response, and that all of the Veteran's PTSD symptoms were chronic.  The examiner further stated that the Veteran's irritability and anger are major symptoms of his PTSD, as well as chronic feelings of loneliness and not being understood by his family.  The examiner stated these symptoms all occur daily, and have for many years with no periods of remission.

The December 2010 VA mental health examiner diagnosed PTSD and generalized anxiety disorder, and noted it was impossible to separate the Veteran's anxiety and depression from his PTSD as they are all interlinked.  The examiner found essentially no change in the Veteran's service-connected mental health conditions since the previous examination in March 2007, except for a slight increase in his depression and anxiety related to his wife's medical condition.  The examiner stated he did not see the Veteran's prognosis improving for the better, even with continued therapy.  The examiner noted the Veteran's usual occupation was a manager at a VA hospital for 30 years, and that he had retired as he was eligible by his age or the duration of his work.  Regarding changes in functional status since the Veteran's last VA mental health examination, the examiner observed that the Veteran had changes in his performance in employment, and noted the Veteran's report that he had chronic irritability at his job when working.  The Veteran reported he still suffers with anger issues, but controls them.  The examiner went on to describe his discussion with the Veteran, noting the Veteran's report that he was able to perform well on his job for 30 years, although he experienced anger issues early in his career which led to mental health hospitalization.  The Veteran reported he went on to have a fine career before retiring when eligible.  The examiner stated the Veteran believed that his knee and hand pain prevented him from working longer so he took retirement when he became eligible.  The examiner noted the Veteran continues to experience anger and irritability, but in a controlled fashion, and that testing indicated mild PTSD symptoms.  The December 2010 VA examiner opined that while the Veteran would have trouble doing physical labor from his medical problems, he would not be prohibited from doing a fulltime sedentary-type job.  The examiner observed that during the Veteran's final year of employment leading up to retirement he did not lose any time from work due to his PTSD symptoms, and the examiner believed the Veteran could manage a desk type job if he wanted to continue employment.

In a March 2017 affidavit, the Veteran reported that he retired when he was eligible because he felt that due to his service-connected disabilities he could no longer perform his job to the best of his abilities.  He reported that he struggled with the pressure of being a supervisor at the VAMC, as he was in charge of the staff for his shift, and he reported he was frequently put in charge of employees that were less than motivated, "to the point of being outright lazy."  The Veteran stated he constantly felt as though he was walking on eggshells between having to deal with the bureaucracy of the medical center and having to supervise people who he felt did not deserve to keep their jobs.  The Veteran further stated he frequently bumped heads with the director of the hospital because the Veteran felt that the hospital was not being run as well as it could have been.  

Regarding his service-connected knee disabilities, the Veteran stated these conditions severely affected his employment because he was required to stand and walk about 65 percent of his shift each day, but he was only able to stand for about 30 to 40 minutes before he experienced severe pain in his knees and would need to sit down and rest.  The Veteran further reported the hospital had five levels, and he tried to avoid taking the stairs whenever possible because taking even one flight would cause him to experience severe pain in his knees for the rest of the day.  The Veteran contended that he experienced a heart attack in 2007 due to the stress he was experiencing because of his job, and that his doctor advised him to slow down and change his lifestyle.  The Veteran reported that after the heart attack people at work were more lenient and put less pressure on him.  However, he reported he was prescribed medications for his heart and his PTSD, and the side effects caused him to be incredibly drowsy and lethargic for the majority of the day.  The Veteran stated he would frequently take naps during his breaks, and would often find himself dozing off while on his computer.  The Veteran stated he knew that the medications were affecting his ability to properly perform his job tasks as a supervisor, so he ultimately decided it was best to leave his job.

Regarding how his service-connected disabilities continue to affect his functioning, the Veteran reported he hates being in crowds, and prefers to be alone as much as possible.  The Veteran stated he has noticed that he is more hostile with the world around him, and no longer enjoys being out in the world.  The Veteran stated he can only handle being around 10 to 15 people before he becomes anxious and uncomfortable.  He reported he has to take seven pills each morning due to his heart condition and his diabetes, and that one of the side effects of these medications is diarrhea.  The Veteran reported needing to use the restroom at least every four to five hours because of his medications, and having to keep aware of bathroom locations aggravates his anxiety.  Finally, the Veteran reported the combination of his ischemic heart disease and knee conditions makes it incredibly difficult to move around, in that he cannot walk even the fifty yards to his mailbox without getting winded due to his heart condition, and he stays in the car when his wife shops because he cannot walk around the store without needing to stop and catch his breath or rest his knees.

In May 2017, the Veteran underwent a vocational assessment with K.P. of Vargas Vocational Consulting.  K.P. noted the Veteran's service-connected conditions, and stated she had reviewed the entire evidentiary record.  Upon his interview with K.P., the Veteran reported he feels mentally down and his anger has gotten progressively worse in the last six-to-seven months.  He noted that the state of the country upsets him, and he has a short temper.  The Veteran stated has a difficult time communicating with other people especially if they do not share his same opinions.  He isolates from others, including family, on a weekly basis and has emotional outbursts, especially when his knees are particularly painful.  The Veteran reported that when he was working, he supervised a team of employees and felt that many of them were lazy, and stated that it "would not have bothered him to shoot a couple of employees."  The Veteran noted that he would often need to walk away from people, be alone, and take time to cool down his temper.  

The Veteran also reported undergoing a right knee replacement in 2017, but that he has ongoing pain and stiffness in his knee that was there before the surgery.  The Veteran reported his service-connected right knee disabilities limit him to sitting for 15 minutes before needing to stand and walk due to stiffness and pain; standing in one place for no more than a couple of minutes; and walking for 10 to 12 minutes before needing to sit and rest.  The Veteran explained that prior to surgery, his knee would pop out of place when he walked, and he was falling at least twice a month and wore a knee brace.  The Veteran stated he was not able to climb ladders or stairs, kneel, or stoop down.  He also experienced constant swelling and would need to rest and elevate his leg for approximately two hours until the swelling subsided.  After his surgery, the Veteran noted he began using a cane to stand and walk.  The Veteran also reported similar symptoms in his left knee, and that he will probably need surgery by next year.  The Veteran reported the ongoing pain, weakness, and stiffness limit his ability to sit more than 15 minutes and stand and walk less than five minutes at a time.  

The Veteran also stated his heart condition causes him to be weak and drowsy the majority of the day, and that he needs to nap approximately two hours every day due to fatigue.  Regarding his diabetes, the Veteran reported numbness in his toes and feet, and that his ankles constantly swell.  The Veteran also reported feeling that his vision is deteriorating, and he often becomes dizzy if he stands too quickly.  Finally, the Veteran reported continued constant ringing his ears, and difficulty hearing when there is a lot of background noise or when multiple conversations are occurring at once.

Regarding his retirement, the Veteran reported to K.P. that he retired from his supervisor position due to his physical and mental health conditions.  He stated he was experiencing significant pain in his knees and was not able to sit, stand, or walk for prolonged periods.  The Veteran stated that near the end of his employment he was off task for more than half of the work day due to alternating between sitting and standing, elevating his legs, and taking naps.  The Veteran stated this decrease in production began in 2007 after his heart attack and continued to worsen until his retirement in 2010.  The Veteran also reported he had difficulties getting along with his coworkers, explaining that this caused him a great deal of stress and he felt like he was unable to continue working due to his psychological conditions.

K.P. noted the opinions of the December 2010 VA examiners that the Veteran could work in sedentary types of jobs.  K.P. stated, "In my experience, a worker would need to be reliable to attend work and remain on-task and productive for 8 hours per day, 5 days per week to be considered a competitive employee.  Very few sedentary occupations exist that do not require interaction with the public, and in my experience, there are no competitive jobs that exist in complete isolation.  A worker would have at least occasional interaction with coworkers and supervisors throughout a work day."  She noted the Veteran is limited to sitting 15 minutes at a time before needing to stand and stretch, and standing and walking for only a few minutes at a time before needing to stop and rest due to his bilateral knee conditions.  Further, she found he would need to alternate positions at least every 15 minutes which would hinder his ability to remain on-task and competitive for at least 90 percent of an eight hour work day, even at the sedentary physical demand level.  She further noted the Veteran's service-connected depression and anxiety symptoms would hinder his ability to work with others because he gets upset easily and would need to take frequent breaks, away from the work station, to regain his composure.  Further, his depression, ischemic heart disease, and medication side effects cause him to be extremely fatigued throughout the day.  He takes naps daily to curb his fatigue, pain, and social anxiety, often for at least two hours at a time.  She found the Veteran would be unable to sustain focus and attention and maintain a work schedule on a regular basis due to his physical and mental fatigue.  Accordingly, K.P. opined the combination of the Veteran's service-connected limitations would more likely than not render him unemployable, as he would be unable to complete a competitive work schedule consisting of eight hours per day, five days per week, for 40 hours per week.  She explained that physically he is unable to sit, stand, and walk in combination to complete an eight-hour work day.  His heart disease, depression, anxiety, and side effects from multiple medications would hinder his ability to remain productive and reliable, and would likely interfere with his ability to stay on-task long enough to remain a competitive employee.

The Board finds that the totality of the evidence of record indicates the functional impairments caused by the Veteran's service-connected disabilities, particularly the mental health disabilities, knee disabilities, heart disability, and the side effects from medications prescribed for the Veteran's service-connected disabilities, render the Veteran unable to secure or follow a substantially gainful occupation.

First, the evidence of record indicates the functional impairments caused by the Veteran's service-connected disabilities would prevent the Veteran from obtaining or maintaining an occupation involving physical labor.  The Veteran's VA treatment records, including the January 2008 letter from Dr. M.A.B., indicate the Veteran first sought the possibility of an early, medical retirement following his heart attack in 2007 because he felt he could no longer adequately perform the duties of his job due to fatigue, and Dr. M.A.B. indicated the significant functional effects of the Veteran's service-connected disabilities at that time.  The evidence of record indicates the Veteran's service-connected right and left knee disabilities continue to significantly limit his ability to stand and walk due to pain and decreased motion, and the Veteran has indicated he has to avoid stairs and uneven ground to avoid flare-ups of the knee conditions, and he must change positions frequently due to the knee pain.  Due to his diabetes mellitus, the Veteran needs to monitor and regulate his diet and blood sugar to avoid hypoglycemic events.  Further, the lack of stamina and weakness or fatigue caused by the Veteran's service-connected heart disability, as well as his prescribed medications, require the Veteran to pace his activities.  The evidence of record also reflects the Veteran's concern regarding the possibility of future cardiac events, and VA cardiology treatment records reflect the medical conclusion that he is at a higher risk for future cardiac events, and concerns as to how work stress might affect his cardiac health.

Further, the Board finds the functional impairments caused by the Veteran's service-connected disabilities would prevent the Veteran from following a substantially gainful sedentary occupation.  First, the evidence of record indicates the Veteran has a college degree in business administration.  See, e.g., May 2017 vocational assessment; September 2010 VA Form 21-8940.  Further, the evidence of record indicates the functional effects of his service-connected mental health disabilities would prevent the Veteran from securing and maintaining a substantially gainful occupation.  The evidence of record indicates the Veteran has struggled with anger and irritability throughout his work history, including periods of verbal outbursts and throwing objects.  The Veteran has also reported conflicts with managers as well as the employees he supervised, and the resulting stress from such interactions.  Although the Veteran reported upon the December 2010 VA examination he has learned to control his temper, the VA examiner noted his irritability and anger are major symptoms of his PTSD, and that his prognosis for improvement is not good, even with continued therapy.  Further, the medical evidence of record indicates the Veteran has experienced difficulty concentrating and occasional memory problems due to his service-connected mental health diagnoses, and the Veteran reported in his affidavit he continues to isolate and experience increased anxiety around other people.  Again, the Veteran has indicated he is concerned that increased stress will trigger another cardiac event, and has indicated a physician connected his 2007 heart attack to stress.  
Finally, the Board finds the noted side effects of drowsiness and fatigue associated with the Veteran's prescribed psychiatric medications, as well as the fatigue and weakness associated with his heart condition and medications, would affect his ability to obtain and sustain a gainful sedentary position.  The Veteran has reported how this drowsiness and fatigue led him to require naps during breaks while still working, and how he would begin to fall asleep while attempting to sit at his desk.  The Veteran has reported consistent fatigue requiring daily naps today.  The Board finds such persistent functional effects would prevent the Veteran from being able to sustain focus and attention as necessary to learn the skills necessary for a competitive sedentary position, and to complete a full, productive work schedule in a substantially gainful occupation.  See also May 2017 vocational assessment.

Accordingly, based on the evidence of record and resolving all doubt in the Veteran's favor, the Board finds the functional effects of the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation throughout the appeal period.  Therefore, a TDIU is warranted.

Special Monthly Compensation

Finally, special monthly compensation (SMC) at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  When a veteran is awarded TDIU based on a single disability and receives schedular disability ratings for other conditions, SMC based on the statutory housebound criteria may be awarded so long as the same disability is not counted twice, i.e., as a basis for TDIU and as a separate disability rated 60 percent or more disabling.  See 75 Fed. Reg. 11,229, 11,230, Summary of Precedent Opinions of the VA General Counsel (March 10, 2010) (withdrawing VAOPGCPREC 6-1999 in light of Bradley v. Peake, 22 Vet. App. 280 (2008)).  

Here, although the Veteran has been awarded entitlement to TDIU, the Board has found that entitlement to TDIU is based on the combined effects of multiple service-connected disabilities, as discussed above, and is not based on a single disability.  Therefore, the Veteran does not have a single service-connected disability rated as 100 percent disabling, and accordingly, the Board finds the issue of entitlement to SMC at the housebound rate has not been raised.


ORDER

Entitlement to a TDIU is granted.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


